Citation Nr: 0412638	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
peripheral neuropathy as a result of exposure to Agent 
Orange.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in Vietnam from December 1966 to 
December 1967.  

3.  It is not shown that the veteran developed acute or 
subacute peripheral neuropathy as a result of exposure to 
Agent Orange in Vietnam.  

4.  Peripheral neuropathy was not present in service or until 
many years thereafter and any current peripheral neuropathy 
is not shown to be related to service, including presumed 
exposure to Agent Orange in Vietnam.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy due to exposure 
to Agent Orange is not warranted.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA neurologic consultations 
have been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been met.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The veteran claims that he is entitled to service connection 
for peripheral neuropathy due to exposure to Agent Orange in 
service.  The record establishes that he served in Vietnam 
from December 1966 to December 1967.  

Following the enactment of the Agent Orange legislation in 
1984, service connection could be established on a 
presumptive basis for certain diseases manifested to a degree 
of 10 percent or more during the veteran's lifetime or during 
a specified period set forth in the law if the veteran served 
in Vietnam during the Vietnam era.  The Agent Orange Act of 
1991, Pub. L. No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 6, 
1991), gave the Secretary the authority to add to the list of 
diseases subject to service connection on a presumptive 
basis.  That list is set forth at 38 C.F.R. § 3.309(e).  
Acute and subacute peripheral neuropathy was added to the 
list, effective November 7, 1996.  See 61 Fed. Reg. 57,586 
(Nov. 7, 1996).  

Thus, for veterans who served in Vietnam between January 9, 
1962, and May 7, 1975, service connection may be established 
for acute and subacute peripheral neuropathy on a presumptive 
Agent Orange basis if it is manifested to a compensable 
degree within a year after the last date on which the veteran 
was exposed to Agent Orange during service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.309(e).  The 
term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years.  38 C.F.R. § 3.309(e), Note 2.  The last date on 
which a veteran is presumed to have been exposed to a 
herbicide agent is the last date on which he or she served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The service medical records are completely negative for 
complaints or findings referable to peripheral neuropathy.  
The earliest documented indication of peripheral neuropathy 
is in a letter to the veteran from a VA environmental 
physician in January 2001, who noted that the veteran's main 
complaint was a loss of feeling in his legs and feet of nine 
months' duration.  A private medical report dated in April 
2001 suggests the presence of peripheral neuropathy following 
electrodiagnostic testing that was thought to be mild left 
carpal tunnel syndrome.  A private treatment report dated in 
October 2001 reflects a diagnosis of progressive peripheral 
neuropathy of unclear duration but of at least several years 
duration according to the history.  This was assessed as 
probable restless leg syndrome.  Peripheral neuropathy and 
restless leg syndrome of the lower extremities was assessed 
when the veteran was seen in the VA outpatient clinic in May 
2002.  Lower extremity weakness was also noted.  

When seen in the VA EMG Laboratory in July 2002, it was noted 
that the veteran complained of numbness below the knees and 
had a history of lumbar degenerative disc disease, especially 
at L3-4, and lumbar spondylosis.  Electrodiagnostic testing 
at that time revealed severe sensory-motor peripheral 
neuropathy, axonal greater than demyelinating, with no active 
denervations noted.  When seen in the outpatient clinic in 
September 2002, the assessment included peripheral neuropathy 
with bilateral restless leg syndrome, and lumbar stenosis 
with lower extremity weakness and decreasing lower extremity 
sensation.  

Accordingly, the veteran was seen in the VA neurosurgery 
clinic the following month, when it was reported that he had 
an eight to nine year history of restless legs at night.  The 
veteran said that two years previously, he began to have 
numbness in the feet all the time and had a diagnosis of 
peripheral neuropathy.  In the previous six months, his 
ankles had become weak, and he reported that if on uneven 
ground, he might lose his balance.  At night, his ankles and 
feet felt swollen.  The examiner noted that a CT scan in July 
2002 showed moderate to severe stenosis at L3-4 and severe 
stenosis at L4-5-S1.  The impressions were peripheral 
sensorimotor neuropathy, and lumbar stenosis without leg or 
back pain.  Cervical myelopathy was to be ruled out.  The 
examiner remarked that findings on examination findings made 
it uncertain whether any of the veteran's symptoms were 
related to his spinal stenosis.  

The veteran was seen in the VA outpatient clinic in January 
2003, when his chief complaint was numbness from the knees 
down and tightness in the ankles that had been going on for 
nine years.  A VA neurology consultation was requested.  In 
late March 2003, the veteran was evaluated by a VA 
neurologist for a chief complaint of neuropathy.  The veteran 
reported that he had been evaluated by a private neurologist 
and diagnosed with peripheral neuropathy two years before.  
He said that he had been unable to feel his feet for the 
previous three years.  He stated that he had had a tingling 
sensation nine years before but no longer.  However, he said 
that he had a tingling sensation in his legs at night without 
sedation.  An MRI of the cervical spine the previous December 
reportedly showed mild spinal stenosis at the C5-6 and C6-7 
disc levels, with evidence of protruding discs and some 
encroachment on the neural foramina.  The assessment was 
peripheral neuropathy.  

There is no evidence that the veteran had acute or subacute 
peripheral neuropathy during his service in Vietnam or at any 
time within two years following the date of his last service 
in Vietnam.  In the absence of evidence of acute or subacute 
peripheral neuropathy within two years of his last exposure 
to Agent Orange, service connection for peripheral neuropathy 
on a presumptive Agent Orange basis is not warranted under 
controlling law.  

By maintaining that he now has peripheral neuropathy as a 
consequence of his exposure to Agent Orange in service, the 
veteran is essentially contending that he is entitled to 
service connection on a direct incurrence basis under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 for chronic 
persistent peripheral neuropathy due to his exposure.  See 
Combee v. Brown, 34 F.3d 1039, 1043-45 (Fed. Cir. 1994) 
(holding that service connection for disability claimed to be 
secondary to radiation exposure could also be established on 
a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303).  Under 38 U.S.C.A. § 1110, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  As the veteran 
served in Vietnam during the Vietnam era, he is presumed to 
have been exposed to Agent Orange.  See 38 U.S.C.A. § 
1116(f).  The issue is whether his presumed exposure caused 
the peripheral neuropathy shown a number of years after his 
separation from service.  The Board concludes that it did 
not.  

There is, in fact, no documented evidence of peripheral 
neuropathy until many years following separation from 
service.  Although the veteran contends that he has had 
symptoms of peripheral neuropathy since service, the history 
elicited when he was seeking treatment in recent years for 
peripheral neuropathy does not support this assertion.  There 
is no credible evidence of a continuity of symptomatology 
such as to indicate that any current peripheral neuropathy is 
related to his service in the late 1960's.  Moreover, as a 
layperson, he is not competent to render a diagnosis or to 
attribute any currently diagnosed disorder to service, as 
this requires medical expertise.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  

The law provides that whenever the Secretary determines, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between exposure of humans to 
Agent Orange and a disease, the Secretary shall promulgate 
regulations establishing presumptive service connection for 
that disease.  See 38 U.S.C.A. § 1116(b), (c).  The standard 
is that the credible evidence for the association be equal to 
or outweigh the credible evidence against the association.  
38 U.S.C.A. § 1116(b)(3).  If the Secretary determines that a 
presumption of service connection is not warranted, he must 
publish a notice of that determination, including an 
explanation of the scientific basis for that determination.  
38 U.S.C.A. § 1116(c)(1).  Pursuant to law, the Secretary has 
found that a presumption of service connection based on 
exposure to Agent Orange in Vietnam during the Vietnam era is 
not warranted for a number of conditions, including chronic 
persistent peripheral neuropathy.  See Notice, 68 Fed. Reg. 
27,630, 27,636-37 (May 20, 2003).  

The record contains no competent medical opinion attributing 
any current chronic persistent peripheral neuropathy to the 
veteran's presumed exposure to Agent Orange in Vietnam.  This 
is consistent with the scientific evidence.  The Notice 
published by the Secretary indicates that reports by the 
National Academy of Sciences show that there was inadequate 
or insufficient evidence of an association between exposure 
to Agent Orange and chronic persistent peripheral neuropathy.  
Id. at 27,636.  The Board observes that the standard for 
finding that a positive association exists between Agent 
Orange exposure and a disease such as chronic persistent 
peripheral neuropathy for purposes of permitting presumptive 
service connection for that disease is essentially identical 
to the benefit-of-the-doubt rule found at 38 U.S.C.A. § 
5107(b).  

The Board therefore concludes that a preponderance of the 
evidence is against the claim for service connection for 
peripheral neuropathy on a direct incurrence basis due to 
exposure to Agent Orange.  It follows that the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  


ORDER

Service connection for peripheral neuropathy due to exposure 
to Agent Orange is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



